LACOMBE, Circuit Judge.
This action was begun in the state court by service of summons without complaint on September 3, 1902, On September 19th defendant removed the cause to this court, its petition “averring that the matter in dispute was in excess of $2,000. The complaint has since been served. It sets out a cause of action against defendant for personal injuries resulting from a collision, and asks damages to the amount of $2,000. Under similar circumstances it was held in Zinkeisen v. Hufschmidt, Fed. Cas. No. 18,214, that a motion to remand should be denied. It would seem, however, that such a ruling deprives the plaintiff of his undoubted right to elect for what amount of damages he will sue. If he is content to ask for a measure of relief so small that the federal courts cannot take jurisdiction, in order to keep the cause in the state court, there is no good reason why he should not do so. In this circuit, with its overcrowded calendars, the removal of controversies which can be tried in the state courts is a practice to be discouraged.
Motion denied.